DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 2-5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He; Hong et al.US PGPUB 20140293842 A1.
Regarding claim 2. HE teaches A terminal comprising: 
a receiver (Fig. 1, 144 Receiver Circuitry) that 
receives a first downlink control information (¶0065, “The indications received at 400 or 405 may be received in DCI signaling”) indicating a first HARQ-ACK feedback timing, (Fig. 4, 400, first TDD UL/DL configuration. See ¶0062 “For a UL subframe within the radio frame n, the HARQ-ACK timing may 
receives a second downlink control information (¶0065, see above) indicating a second HARQ-ACK feedback timing after the reception of the first downlink control information (Fig. 4, 405 after 400, also see ¶0062 above; and 
a processor, (Fig. 1, 152, Processor Circuitry) 
wherein, if the first HARQ-ACK feedback timing based on the first downlink control information is inapplicable , (0058 “this adjustment may in some embodiments result in a degraded uplink spectrum efficiency”
The examiner notes that the term “inapplicable” is not clearly defined in the specification, there are statements such as “there may occur a problem in feedback of the transmission acknowledgement signals.” And “in the methods illustrated in FIGS. 5A and 5B, the amount of feedback in one UL subframe (ACK/NACK feedback load) may be increased problematically.”  The examiner determines a person with ordinary skill in the art would understand such performance problem would be understood as a condition of inapplicability), 
then the processor does not perform a HARQ-ACK feedback at the first HARQ-ACK timing based on the first downlink control information and performs  the HARQ-ACK feedback at the second HARQ-ACK feedback timing based on the second downlink control information (¶0059 “adjust the corresponding PUSCH transmission in subframe i+k (k.gtoreq.4) by following the UL-reference UL/DL configuration defined for the corresponding pair formed by the TDD UL/DL configuration for radio frame n and the TDD UL/DL configuration for radio frame n+1 as shown below in Table 4.”  
esp. in Table 4 see highlighted cell below. 

    PNG
    media_image1.png
    222
    370
    media_image1.png
    Greyscale

e.g. first UL/DL configuration is 1, 2, … 5, and second UL/DL configuration is 6, the UL-reference UL/DL configuration is determined to be 6, to be used in frame n.
also when first config is 5, UL-reference config is to be the same as second UL/DL config) 

Regarding claim 3. HE teaches 
A radio communication method for a terminal comprising: 
receiveing a first downlink control information (¶0065, “The indications received at 400 or 405 may be received in DCI signaling”) indicating a first HARQ-ACK feedback timing, (Fig. 4, 400, first TDD UL/DL configuration. See ¶0062 “For a UL subframe within the radio frame n, the HARQ-ACK timing may follow the UL-reference UL/DL configuration defined for the corresponding pair formed by (TDD UL/DL configuration in radio frame n, TDD UL/DL configuration in radio frame n+1), as depicted above in Table 4.”) and 
receiveing a second downlink control information (¶0065, see above) indicating a second HARQ-ACK feedback timing after the reception of the first downlink control information (Fig. 4, 405 after 400, also see ¶0062 above; and 

not performing a HARQ-ACK feedback at the first HARQ-ACK timing based on the first downlink control information and performs  the HARQ-ACK feedback at the second HARQ-ACK feedback timing based on the second downlink control information (¶0059 “adjust the corresponding PUSCH transmission in subframe i+k (k.gtoreq.4) by following the UL-reference UL/DL configuration defined for the corresponding pair formed by the TDD UL/DL configuration for radio frame n and the TDD UL/DL configuration for radio frame n+1 as shown below in Table 4.” )

Regarding claim 4. HE teaches A base station comprising: 
a transmitter (Fig. 1, Transmitter circuitry 124) that transmits a first downlink control information (¶0065) indicating a first HARQ-ACK feedback timing , (Fig. 4, 400) and 
transmits a second downlink control information indicating a second HARQ-ACK feedback timing  after  the transmission of the first downlink control information; (Fig. 4, 405) and 
a receiver, (Fig. 1, Receiver Circuitry 120) wherein, if the first HARQ-ACK feedback timing based on the first downlink control information is inapplicable , (0058 “this adjustment may in some embodiments result in a degraded uplink spectrum efficiency” ), 
then the receiver does not receive a HARQ-ACK feedback at the first HARQ-ACK timing based on the first downlink control information and receives  the HARQ-ACK feedback at the second HARQ-ACK feedback timing based on the second downlink control information.  (¶0059 “adjust the corresponding PUSCH transmission in subframe i+k (k.gtoreq.4) by following the UL-reference UL/DL configuration defined for the corresponding pair formed by the TDD UL/DL configuration for radio frame n and the TDD UL/DL configuration for radio frame n+1 as shown below in Table 4.” )


Regarding claim 5. HE teaches A system comprising: a terminal that comprises: 
a first receiver (Fig. 1, 144)
receives a first downlink control information (¶0065, “The indications received at 400 or 405 may be received in DCI signaling”) indicating a first HARQ-ACK feedback timing, (Fig. 4, 400, first TDD UL/DL configuration.) and 
receives a second downlink control information (¶0065, see above) indicating a second HARQ-ACK feedback timing after the reception of the first downlink control information (Fig. 4, 405 after 400,) and 
a processor, (Fig. 1, 152, Processor Circuitry) 
wherein, if the first HARQ-ACK feedback timing based on the first downlink control information is inapplicable , (0058 “this adjustment may in some embodiments result in a degraded uplink spectrum efficiency”), 
then the processor does not perform a HARQ-ACK feedback at the first HARQ-ACK timing based on the first downlink control information and performs  the HARQ-ACK feedback at the second HARQ-ACK feedback timing based on the second downlink control information (¶0059 “adjust the corresponding PUSCH transmission in subframe i+k (k.gtoreq.4) by following the UL-reference UL/DL configuration defined for the corresponding pair formed by the TDD UL/DL configuration for radio frame n and the TDD UL/DL configuration for radio frame n+1 as shown below in Table 4.”) and 
a base station that comprises: a transmitter (Fig. 1, Transmitter circuitry 124) that transmits a first downlink control information (¶0065) indicating a first HARQ-ACK feedback timing , (Fig. 4, 400) and 
transmits a second downlink control information indicating a second HARQ-ACK feedback timing  after  the transmission of the first downlink control information; (Fig. 4, 405) and 

then the receiver does not receive a HARQ-ACK feedback at the first HARQ-ACK timing based on the first downlink control information and receives  the HARQ-ACK feedback at the second HARQ-ACK feedback timing based on the second downlink control information.  (¶0059 “adjust the corresponding PUSCH transmission in subframe i+k (k.gtoreq.4) by following the UL-reference UL/DL configuration defined for the corresponding pair formed by the TDD UL/DL configuration for radio frame n and the TDD UL/DL configuration for radio frame n+1 as shown below in Table 4.” )
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                         
                                                                                                                                                                           
/Mehmood B. Khan/Primary Examiner, Art Unit 2468